Title: To James Madison from James Monroe, 6 July 1816
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington July 6. 1816
        
        Your letter with Mr Harris’s respecting Mr Kosloff has been receivd, and will be duly attended to. I have written to Mr Ingersol to obtain a correct copy of every measure which was taken in the affair there, & Mr Rush has given him hints in a private letter, which will aid him in the details. I find that the evidence, in the proceeding, will operate more against the consul

than I had supposed, and less in favor of the candour & fair dealing of the minister, than he is perhaps aware of. No further proof will be nesessary. I shall make out a complete copy & forward it, to Mr Harris, by a special messenger, Mr Coles, if he consents on your offering it to him.
        Mr Bagot has recd. a power to arrange the fishing, on the coast of the British provinces. He informs me, that in consequence of some great irregularity & violent conduct of the fishermen there, towards the Inhabitants the govr. at Halifax had given orders to remove them, from within a marine league of the shore, but that he (Mr B.) will request him to revoke his order, in the hope of making an arrangment here. I shall see him to day, & apprize to morrow of what passes—very respectfully & sincerely yo⟨urs⟩
        
          Jas Monroe
        
      